Exhibit 10.1 NEITHER THE SECURITIES REPRESENTED BY THIS CERTIFICATE NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE SECURITIES ACT), OR APPLICABLE STATE SECURITIES LAWS.THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT, OR (B) IF REASONABLY REQUESTED BY THE COMPANY, AN OPINION OF COUNSEL REASONABLY ACCEPTABLE TO THE COMPANY THAT REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT. BULOVA TECHNOLOGIES GROUP, INC. COMMON STOCK PURCHASE WARRANT Dated: Bulova Technologies Group, Inc., a Florida corporation (the  Company ), hereby certifies that, for value received, , or its registered assigns (the  Holder ), shall initially be entitled to purchase from the Company up to a total of shares of common stock of the Company, $.001 par value per share (each such share, a  Warrant Share  and all such shares, the  Warrant Shares ), at an exercise price initially equal to $0.0001 per Warrant Share for the purchase of the Warrant Shares, as such exercise price may be adjusted pursuant to Section 9 hereof (hereinafter referred to as the  Exercise Price ), at any time commencing on the date hereof, and through and including February 27, 2023 (the  Expiration Date ), and subject to the following terms and conditions hereof. This Warrant was issued pursuant to that certain Note and Warrant Purchase Agreement, dated as of even date herewith, between the Company and the Purchaser (the 
